Citation Nr: 0931623	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-32 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disability.  

2.  Entitlement to service connection for a bilateral 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1988 to December 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is associated with claims file.  

The issue of entitlement to service connection for a 
bilateral shoulder disability is herein REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will provide notification when further action is required 
on the part of the Veteran.  


FINDINGS OF FACT

1.  In a March 1991 rating decision, the RO denied 
entitlement to service connection for a bilateral knee 
condition.  The Veteran did not appeal that decision, and it 
became final.

2.  In a September 1998 rating decision, the RO determined 
the Veteran had not submitted new and material evidence 
sufficient to reopen the previously denied claim of 
entitlement to service connection for bilateral knee 
disability.  The Veteran did not appeal that decision, and it 
became final.  

3.  The Veteran has submitted competent lay evidence of 
continuity of symptomatology from service to the present, but 
the competent medical evidence dose not show current 
disability of the right knee.  

4.  Since the September 1998 rating decision, evidence that 
is new, which is neither cumulative nor redundant, and which 
raises a reasonable possibility of substantiating the claim, 
has not been received.  


CONCLUSIONS OF LAW

1.  The March 1991 rating decision denying service connection 
for a bilateral knee condition is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (2009).

2.  The September 1998 rating decision, which determined the 
Veteran had not submitted new and material evidence 
sufficient to reopen a claim of service connection for a 
bilateral knee condition, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 
(2009).

3.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
a right knee disability, and the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in September 2006 that fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claims and of his and VA's respective duties for obtaining 
evidence.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in September 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the Veteran in proceeding with the present decision.  Since 
the claim herein is being denied, such issues are moot.  
Moreover, the appellant has not demonstrated any prejudicial 
or harmful error in VCAA notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Shinseki v. Sanders, supra.   

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service treatment records (STRs), VA outpatient 
treatment records dated from April 1998 to April 2009, and 
private medical records dated from July 1998 to June 2003.  
The Veteran also submitted lay statements in support of his 
claim.  Significantly, it appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

In this regard, the Board notes the Veteran was not afforded 
a VA examination in conjunction with his request to reopen 
the previously denied service connection claim.  However, the 
Board finds a VA examination is not necessary because, as 
discussed below, the Veteran has not submitted new and 
material evidence sufficient to reopen the claim of service 
connection and request that a VA examination and/or opinion 
be obtained.  

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (20098).  

Prior to August 2001, new and material evidence was defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter upon consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.159 (2001).  Because the Veteran filed his 
claim in February 2006, his claim will be adjudicated under 
the criteria in effect as of August 2001.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for a bilateral knee 
condition was denied in a rating decision dated March 1991.  
At that time, the RO considered the Veteran's STRs, which 
showed that he had complained of left knee pain and diagnosed 
with mild tendon strain in June 1989.  The RO also considered 
a January 1991 post-service VA examination report, which 
showed the Veteran reported being involved in a motorcycle 
accident during service in March 1989.  However, at that 
examination, the Veteran reported that his main problem was 
the development of low back pain, and the examining physician 
found that the knee strain had resolved.  Based on this 
evidence, the RO determined service connection was not 
warranted because, although the Veteran had been treated for 
a left knee strain in service, the knee strain had been 
treated, resolved, and had not found on VA examination 
following service.  As a result, the RO denied the Veteran's 
claim because the evidence did not show he had a chronic 
bilateral knee disability resulting from an in-service 
injury.  The Veteran was notified of the RO's determination 
in March 1991, but he did not appeal the decision.  
Therefore, the March 1991 rating decision became final.  See 
38 U.S.C.A. § 7105 (West 2002).  

In December 1997, the Veteran sought to reopen his claim of 
service connection for a bilateral knee disorder.  He was 
afforded a VA examination in March 1998, where he reported 
that, at the time of the motorcycle accident, his right knee 
went out, for which he was given a brace, and he eventually 
developed right knee pain.  Objective examination revealed 
slightly limited range of motion in the right knee, with pain 
on pressure, and X-rays were normal, except for very mild 
degenerative joint disease in the right knee.  However, the 
examining physician did not provide a diagnosis as to either 
of the Veteran's knees.  Based on this evidence, the RO 
issued a rating decision in September 1998, wherein it 
determined the Veteran had not submitted evidence sufficient 
to reopen his previously denied claim of service connection 
for a bilateral knee condition, as there was no reasonable 
possibility that the new evidence submitted would change the 
previous decision.  See 38 C.F.R. § 3.159 (2001).  The 
Veteran was notified of the RO's determination in September 
1998, but the Veteran did not appeal the decision.  
Therefore, the September 1998 rating decision became final.  
See 38 U.S.C.A. § 7105 (West 2002).  

In February 2006, the Veteran filed a request to reopen the 
previously denied claim of service connection for a bilateral 
knee condition, which is the basis of this appeal.  Since the 
September 1998 rating decision, the new evidence that has 
been submitted includes private medical records dated from 
July 1998 to June 2003, which do not contain any complaints, 
treatment, or findings related to a right knee disability, 
and VA outpatient treatment records dated from April 1998 to 
June 2007, which show the Veteran began complaining of right 
knee pain in September 2006.  The VA outpatient treatment 
records show the Veteran was given a knee brace in October 
2006; however, X-rays of his knees, conducted in September 
2006, were normal.  Also submitted were written statements 
from the Veteran and other individuals, which essentially 
state that the Veteran has had right knee pain since 
returning from the military.  

While the evidence listed above is new, in that it was not of 
record at the time of the last final decision, the Board 
finds the evidence is not material because it does not raise 
a reasonable possibility of substantiating the Veteran's 
claim.  In this regard, the evidence submitted since the 
September 1998 rating decision consists of lay statements to 
the effect that the Veteran has suffered from right knee pain 
since service and that he now requires the use of a knee 
brace.  This is considered competent evidence of continuity 
of symptomatology, including to the present.  However, the 
Veteran has not submitted any evidence showing that his right 
knee pain is indicative of a chronic right knee disability, 
as there is no evidence of a current diagnosis related to the 
right knee.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  In this regard, the Board does 
note that the evidentiary record contains a March 1998 X-ray, 
which revealed very mild degenerative joint disease; however, 
this evidence was considered at the time of the last final 
decision, and more recent X-rays submitted since the last 
final decision in September 1998 show normal findings with 
regard to his knees.  

Even if the Board were to assume that the Veteran has a 
current right knee disability, the new evidence submitted 
since the last final decision does not show that such 
disability was incurred in service or is otherwise related to 
service.  In this regard, review of the STRs shows that he 
complained of left knee pain in June 1989, which was 
diagnosed as a mild tendon/hamstring overuse; however, there 
were no complaints or treatment related specifically to the 
right knee in the STRs or the post-service medical evidence, 
until September 2006.  

In sum, the Veteran has submitted new, competent evidence of 
continuity of symptomatology; however, this evidence is not 
considered material because it does not show that he suffered 
an injury or disease during service which resulted in a 
chronic right knee disability, or that he currently has a 
right knee disability which is otherwise related to military 
service, which were essentially the basis for the previous 
denials in March 1991 and September 1998.  

Therefore, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for a right knee disability.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, the Board concludes that no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a right knee disability is 
not reopened, and the appeal is accordingly denied.


REMAND

The Veteran has asserted that service connection is warranted 
because he believes his current bilateral shoulder disability 
is related to his military service.  Specifically, the 
Veteran has asserted that, after he was injured in a 
motorcycle accident in March 1989, he developed shoulder 
pain, which progressed into his current right shoulder 
disability.  

Review of the service treatment records reveals the Veteran 
was involved in a motorcycle accident in March 1989.  He 
initially complained of low back and left ankle pain and he 
was sent to physical therapy, which revealed that he had 
limited range of motion in his shoulders.  During physical 
therapy, the Veteran's range of motion improved, and 
subsequent X-rays of his right shoulder were negative.  See 
November 1989 STRs.  The STRs are negative for any additional 
treatment or findings related to a disability affecting the 
shoulders.

At a post-service VA examination in March 1998, the Veteran 
reported that his right shoulder had been dislocated during 
the in-service motorcycle accident.  Objective examination 
revealed limited range of motion in the right shoulder, and 
the examiner noted the Veteran recently had experienced a 
recurrence of the shoulder dislocation.  However, X-rays of 
the Veteran's right shoulder were normal, and a pertinent 
diagnosis was not rendered.  

Nevertheless, there is conflicting evidence as to whether the 
Veteran has a current diagnosis related to his bilateral 
shoulder disability.  In April 1998, his physical therapist 
noted that the Veteran's complaints of low back pain and 
bilateral shoulder pain "seems to be related" to 
impingement and biceps tendonitis.  In April 2005, the 
Veteran was diagnosed with subacromial syndrome after 
complaining of shoulder and low back pain that had begun two 
and a half years prior following a lifting accident.  Medical 
evidence recently submitted by the Veteran shows he has a 
diagnosis of left shoulder acromioclavicular degenerative 
joint disease and bilateral chronic impingement syndrome.  
See October 2008 VA outpatient treatment record; see also 
August 2008 X-ray report.  

Although there is evidence of an in-service injury, which 
resulted in treatment for a shoulder disability, and evidence 
of a current shoulder disability, there is no medical 
evidence of record that addresses whether the current 
disability is related to military 

service.  Under the VCAA, VA is obligated to provide an 
examination where the record contains competent evidence that 
the claimant has a current disability, the record indicates 
that a disability or signs or symptoms of disability might be 
associated with active service, and the record does not 
contain sufficient information to make a decision on a claim.  
38 U.S.C.A. § 5103A (West 2002); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is competent evidence of a current 
disability, and the Veteran has consistently reported that he 
suffered shoulder problems after the in-service motorcycle 
accident and since service.  The Veteran is generally 
competent to testify as to events that occurred during and 
after military service.  See 38 C.F.R. § 3.159(a)(2).  In 
addition, as noted, there is no medical opinion of record 
which addresses the likelihood that the Veteran's current 
shoulder disability is related to his military service.  As a 
result, the Board concludes the Veteran should be afforded an 
examination in order to clarify the current diagnosis and to 
obtain an opinion as to the likelihood that any current 
shoulder disability is etiologically related to service, to 
include the motorcycle accident therein.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 
(2004) (holding that a medical examination should be afforded 
unless there is "no reasonable possibility" that an 
examination would aid in substantiating the veteran's claim).  
Therefore, the Board finds that a remand for a medical 
examination and opinion is necessary in order to render a 
fully informed decision.

During the pendency of this claim and appeal, the Court of 
Appeals for Veterans Claims issued a decision in the case of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that enhanced VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, this 
case is REMANDED to the RO for the following development:

1.	Ensure that all VCAA notice required by 
38 U.S.C.A. § 5103a, 38 C.F.R. § 3.159, 
and all subsequent interpretive authority 
are fully complied with.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The Veteran should be afforded an 
examination to determine whether he 
currently has a shoulder disability 
(unilateral or bilateral) that is related 
to his military service.  All indicated 
tests and studies should be conducted, and 
all findings described in detail.  The 
claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review is 
accomplished.  

a.	A diagnosis of any currently 
manifested shoulder disability should 
be made.  If no diagnosis is 
rendered, the examiner should address 
the medical diagnoses reflected in 
the record with regard to the 
Veteran's shoulder disability.  

b.	The examiner should render an opinion 
as to whether it is at least as 
likely as not (i.e., a probability of 
at least 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any current shoulder 
disability is related to the 
Veteran's military service, to 
include the motorcycle accident in 
March 1989.  A rationale must be 
included for each opinion offered.  

c.	Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

d.	If it cannot be determined whether 
the Veteran currently has a shoulder 
disability that is related to his 
active service, on a medical or 
scientific basis and without invoking 
processes relating to guesses or 
judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
report, and explain why this is so.

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


